Third District Court of Appeal
                                State of Florida

                       Opinion filed September 8, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1248
                        Lower Tribunal No. 17-17252
                           ________________


              G4S Secure Solutions (USA), Inc., etc.,
                                  Petitioner,

                                      vs.

                N.L. and Publix Super Markets, Inc.,
                                Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

     Conrad & Scherer LLP, and Irwin R. Gilbert and Janine McGuire (Fort
Lauderdale), for petitioner.

     Silva & Silva, P.A., and Carlos Silva and Paul Layne; Burlington &
Rockenbach, P.A., and Philip M. Burlington and Nichole J. Segal (West Palm
Beach), for respondent N.L.; Weiss Serota Helfman Cole & Bierman, P.L.,
and Edward G. Guedes and Laura K. Wendell, for respondent Publix Super
Markets, Inc.


Before LOGUE, SCALES, and LOBREE, JJ.
      LOGUE, J.

      In light of the fact that the trial court denied the Petitioner’s motion to

compel without prejudice, suggested a resolution involving an in-camera

review by the court, and indicated it was open to review the issue closer to

trial (and the trial date has not yet been set), we dismiss the petition seeking

certiorari review for lack of jurisdiction because the Petitioner has not shown

that the order under review creates irreparable harm. “The establishment of

irreparable harm is a condition precedent to invoking certiorari jurisdiction.”

Stockinger v. Zeilberger, 152 So. 3d 71, 73 (Fla. 3d DCA 2014) (“Seasoned

and respected trial judges, like the trial judge in this case, can be trusted to

manage this type of common discovery dispute. The trial judge has done it

before, and will undoubtedly do it faster, cheaper, and fairer without our

interference. It is premature for an appellate court to intervene.”).

      Dismissed.




                                       2